
	

115 HR 455 : To designate the United States courthouse located at 501 East Court Street in Jackson, Mississippi, as the “R. Jess Brown United States Courthouse”.
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 455
		IN THE SENATE OF THE UNITED STATES
		April 26, 2017 Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To designate the United States courthouse located at 501 East Court Street in Jackson, Mississippi,
			 as the R. Jess Brown United States Courthouse.
	
	
 1.DesignationThe United States courthouse located at 501 East Court Street in Jackson, Mississippi, shall be known and designated as the R. Jess Brown United States Courthouse.
 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the R. Jess Brown United States Courthouse.
		
	Passed the House of Representatives April 25, 2017.Karen L. Haas,Clerk
